Exhibit 10.36(c)

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amendment to Second Amended and Restated Credit Agreement (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, this “Third Amendment”) is dated this 28th day of February, 2011
by and among Green Plains Grain Company LLC, a Delaware limited liability
company (“IA Borrower”), Green Plains Grain Company TN LLC, a Delaware limited
liability company (“TN Borrower”, together with IA Borrower and their successors
and assigns, each a “Borrower” and collectively, the “Borrowers”), and First
National Bank of Omaha, a national banking association (together with its
successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement (as
defined below).

RECITALS

WHEREAS, Borrowers and Lender entered into that certain Second Amended and
Restated Credit Agreement dated April 19, 2010, First Amendment to Second
Amended and Restated Credit Agreement dated June 18, 2010 and Second Amendment
to Second Amended and Restated Credit Agreement dated November 18, 2010 (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, the “Credit Agreement”), pursuant to which Lender agreed to make
loans to Borrowers; and

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.     Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “EBITDAR” in its entirety and substituting the following
definition in its place:

“EBITDAR” means, with respect to any date, for the most recently ended four
fiscal quarters of Borrowers, the sum of Borrowers’: (a) Net Income for such
period; plus (b) any amount which, in the determination of Net Income for such
period, has been deducted for (i) Interest Expense, (ii) provisions for federal,
state, local and foreign income taxes, (iii) depreciation, amortization
(including, without limitation, amortization of goodwill and other intangible
assets), impairment of goodwill and other non-recurring non-cash charges
(excluding any such non-cash charge to the extent that it represents
amortization of a prepaid cash expense that was paid in a prior period or an
accrual of, or a reserve for, cash charges or expenses in any future period),
(iv) rent and lease expense and (v) unrealized losses on mark-to-market
accounting for hedging activities; minus (c) any amount which, in the
determination of Net Income for such period, has been added for (i) interest
income, (ii) any non-cash income or non-cash gains, (iii) any extraordinary,
unusual or non-recurring income and (iv) unrealized gains on mark-to-market
accounting for hedging activities; all as determined in accordance with GAAP.
Solely for purposes of determining compliance with the financial covenant set
forth in Section 5.9(e) hereof, EBITDAR shall take into account the TN
Acquisitions by including a pro forma addition of one million three hundred
seventeen thousand dollars ($1,317,000) for each of the fiscal quarters of
Borrowers ended on September 30, 2009, December 31, 2009, March 31, 2010 and
June 30, 2010, to the extent applicable. For the avoidance of doubt,
September 30,



--------------------------------------------------------------------------------

2010 shall be the first fiscal quarter of Borrowers incorporating actual EBITDAR
attributable to the TN Acquisitions for purposes of compliance with
Section 5.9(e) hereof. Solely for purposes of determining compliance with the
financial covenants set forth in Sections 5.9(c) and (e) hereof, EBITDAR shall
include, with respect to any date on or before December 31, 2011, for the most
recently ended four fiscal quarters of Borrowers, any equity capital contributed
to Borrowers during such period. For the avoidance of doubt, (a) on and after
January 1, 2012, equity capital contributions shall no longer be included in
EBITDAR for purposes of determining compliance with the financial covenants set
forth in Sections 5.9(c) and (e) hereof and (b) equity capital contributions
shall never be included in EBITDAR for purposes of determining compliance with
the financial covenant set forth in Section 5.9(f) hereof.

2.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:

“Parent Sub Debt – Tranche 1” means unsecured and subordinated obligations owing
to Parent not in excess of eight million four hundred thousand dollars
($8,400,000) in the aggregate at any one time outstanding, evidenced by that
certain Loan Agreement dated November 18, 2010 between Borrowers and Parent and
that certain Promissory Note dated November 18, 2010 by Borrowers to the order
of Parent.

“Parent Sub Debt – Tranche 2” means unsecured and subordinated obligations owing
to Parent not in excess of ten million dollars ($10,000,000) in the aggregate at
any one time outstanding, evidenced by that certain Loan Agreement dated
February 28, 2011 between Borrowers and Parent and that certain Promissory Note
dated February 28, 2011 by Borrowers to the order of Parent.

“Parent Sub Debt – Tranche 3” means unsecured and subordinated obligations owing
to Parent not in excess of seventy-five million dollars ($75,000,000) in the
aggregate at any one time outstanding, evidenced by that certain Loan Agreement
dated February 28, 2011 between Borrowers and Parent and that certain Promissory
Note dated February 28, 2011 by Borrowers to the order of Parent.

3.     Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Working Capital” in its entirety and substituting the following
definition in its place:

“Working Capital” means, with respect to any date, the sum of Borrowers’:
(a) current assets; minus (b) current liabilities, all as determined in
accordance with GAAP. Notwithstanding the foregoing, current liabilities shall
(a) include the principal amount of any Revolving Credit Loans outstanding,
current maturities under the Term Loan Facility and the principal amount of the
Parent Sub Debt – Tranche 3 outstanding and (b) exclude the principal amount of
the Parent Sub Debt – Tranche 1 and Parent Sub Debt – Tranche 2 outstanding, in
each case, in connection with the computation of Working Capital.

4.     Section 5.9 of the Credit Agreement is hereby amended by adding the
following paragraph (f):

(f)     Borrowers shall maintain EBITDAR equal to or more than: (i) negative six
hundred thousand dollars (-$600,000), determined as of March 31, 2011, for the
period from January 1, 2011 through March 31, 2011; and (ii) one million two
hundred thousand dollars ($1,200,000), determined as of May 31, 2011, for the
period from January 1, 2011 through May 31, 2011. Notwithstanding the definition
of EBITDAR, which contemplates the measurement of EBITDAR on a rolling four
quarter basis, solely for purposes of determining compliance with the



--------------------------------------------------------------------------------

financial covenant set forth in this Section 5.9(f), EBITDAR shall be measured
over the periods set forth in this Section 5.9(f).

5.     Section 6.1 of the Credit Agreement is hereby amended by deleting
Section 6.1 in its entirety and substituting the following Section 6.1 in its
place:

6.1   Debt. Borrowers shall not create, incur, assume or suffer to exist,
voluntarily or involuntarily, any Debt, except (a) the Obligations, (b) purchase
money obligations, obligations under Capitalized Leases and obligations under
operating leases for rolling stock and equipment in an aggregate amount not to
exceed three million dollars ($3,000,000) outstanding at any one time, (c) the
Parent Sub Debt – Tranche 1 and Parent Sub Debt – Tranche 2, (d) the Parent Sub
Debt – Tranche 3 outstanding on or before August 1, 2011; provided, that the
proceeds of the Parent Sub Debt – Tranche 3 shall only be used by Borrowers for
financing of inventory, hedging transactions and other working capital matters
and (e) unsecured and subordinated obligations owing to TN Sellers for the
purchase price of the TN Acquisitions not in excess of three million three
hundred thousand dollars ($3,300,000) in the aggregate at any one time
outstanding. No payment of principal or interest shall be made by Borrowers with
respect to the Parent Sub Debt – Tranche 1, Parent Sub Debt – Tranche 2 or
Parent Sub Debt – Tranche 3 if an Unmatured Event of Default or Event of Default
would occur as a result of such payment.

6.     The form of Compliance Certificate attached to the Credit Agreement as
Exhibit E is hereby amended by deleting such form in its entirety and
substituting the form attached hereto as Exhibit A in its place. In addition to
its obligations under Section 5.1 of the Credit Agreement, Borrowers shall
deliver to Lender, as soon as available, but in any event within thirty
(30) days after the measurement dates set forth in Section 5.9(f) hereof, a
Compliance Certificate.

7.     Lender hereby agrees to waive compliance with the following provisions of
the Credit Agreement for the periods indicated: (a) Section 5.9(c) from
October 1, 2010 through December 31, 2010; (b) Section 5.9(e) from October 1,
2010 through December 31, 2010; and (c) Section 6.1 through the date hereof, but
only to the extent any such failure to comply with Section 6.1 on or before the
date hereof would not result in a failure to comply with Section 6.1 after the
date hereof (due to the amendment of Section 6.1 set forth herein).

8.     In connection with the execution of this Third Amendment, and as a
condition precedent hereto, Borrowers shall execute and / or deliver to Lender
the following on the date hereof:

 

  (a) A copy of documentation evidencing the Parent Sub Debt – Tranche 1, Parent
Sub Debt – Tranche 2 and Parent Sub Debt – Tranche 3, together with a master
subordination agreement related thereto, in form and substance reasonably
satisfactory to Lender.

 

  (b) Such resolutions, certificates, written opinions of Borrowers’ independent
counsel and other instruments, documents, agreements, information and reports as
may be reasonably requested by Lender, in form and substance reasonably
satisfactory to Lender.

 

  (c) A modification fee in the amount of fifty three thousand five hundred
dollars ($53,500).

9.     Borrowers shall be responsible for paying all Expenses incurred by Lender
in connection with this Third Amendment pursuant to Section 8.5 of the Credit
Agreement.



--------------------------------------------------------------------------------

10.     Borrowers hereby represent and warrant that no Event of Default or
Unmatured Event of Default has occurred and continues to exist under the Credit
Agreement and the other Loan Documents and that all representations and
warranties in the Credit Agreement and the other Loan Documents are reaffirmed
to be true and correct as of the date hereof, which representations and
warranties shall survive execution of this Third Amendment.

11.     Borrowers have previously delivered to Lender all of the relevant
organizational and governing documents and agreements of Borrowers and all such
documents and agreements remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

12.     Except as specifically amended herein, the Credit Agreement shall remain
in full force and effect as originally executed. Except for any specific waiver
set forth in this Third Amendment, nothing herein shall be deemed to be a
consent to a waiver or amendment of any covenant or agreement contained in the
Credit Agreement or the other Loan Documents and all such other covenants and
agreements contained in the Credit Agreement and the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect in accordance with their respective terms.

13.     This Third Amendment shall be binding on the successors and assigns of
the parties hereto.

14.     This Third Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute but one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the day
and year first set forth above.

 

BORROWERS: Green Plains Grain Company LLC By:   /s/  Todd Becker   Name: Todd
Becker   Title:   President and Chief Executive               Officer Green
Plains Grain Company TN LLC By:   /s/  Todd Becker   Name: Todd Becker  
Title:   President and Chief Executive               Officer LENDER: First
National Bank of Omaha By:   /s/  Kenneth Feaster   Name: Kenneth Feaster  
Title:   Vice President